DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment filed July 12, 2021 has been entered.  Claims 2, 4, 6, 9, and 10 are cancelled, with claims 21-25 added, leaving claims 1, 3, 5, 7, 8, and 11-25 pending in this application. 
The amendment to the claims have overcome the rejections to the claims under 35 U.S.C. 112, as presented in the prior office action mailed March 12, 2021. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 23, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites “the network storage device”, which previously established antecedent basis in parent claim 4.  Claim 4 has been cancelled and claim 1 does not recite “a network storage device”, leading to a lack of antecedent basis.  For the purpose of examination, it is assumed that this instead recites “a network storage device”.
Claim 11 currently recites “the method of claim 9”, but claim 9 has been cancelled.  For the purpose of examination, as enough subject matter from claim 9 is amended into claim 8 to properly establish antecedent basis, it is assumed that the claim reads “the method of claim 8”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 8, 11-20, 24, and 25  are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Jr. et al. (US 2007/0234342, as presented in applicant’s IDS) in view of Peterson et al. (US 2017/0149924) and Earl et al. (US 2005/0289152)..
Regarding claim 1, Flynn, Jr. teaches a computing node (Fig. 4, application server 410, described in [0069] as a server computing device on which an application is running, see Fig. 1, 
a containerized application ([0069] describes the application server as having a running application, where [0009,0010] describes a container technology for the applications); 
a memory having a local storage partition (Fig. 4, data storage A); and 
a controller communicatively coupled with the memory and with a storage network to provide long term persistent storage of data (Fig. 2 depicts a data processing system implemented as server computing devices, see [0049], where Fig. 2 shows multiple processors, where Fig. 1 shows a single node coupled to a storage system and to other nodes via networks 102 and 130) to execute the containerized application, the controller further to receive an indication that the containerized application is being migrated (Fig. 8 depicts a relocation operation, reading upon a migration; necessarily, Flynn Jr’s system must receive some indication to initiate a relocation operation; [0093] discusses how the flowchart of the method can be implemented and executed on a processor), and to transfer data associated with the containerized application to the second computing node (Fig. 8, step 820, remote copy of application data, where Fig. 4 shows the remote system as a separate system).
Flynn fails to teach wherein a portion of the local storage partition is associated with portions of other local storage partitions to form a global cache, and consequently fails to teach where the transfer of data to the second computing node occurs via the global cache and not the storage network for transfer of the container data.  In addition, Flynn fails to teach where 
Peterson’s disclosure is related to providing a networked information handling system and as such comprises analogous art. 
As part of this disclosure, Peterson discloses a networked system in Fig. 1, where different nodes or computing systems each have a memory 24, which together collectively comprise a clustered memory cache, as well as where the network contains additional data stores and auxiliary stores.  Peterson further discusses the ability to migrate items within this clustered memory cache, see [0099], where there is explicitly not a mention of utilizing the data or auxiliary stores during this migration process, as well as where a locality policy allows for the ability to migrate data associated with applications, see [0104].  In particular with the migration policy, a timer is utilized, where a second memory manager (the memory managers are shown in Figs. 1 and 3 to control access to a particular local partition of memory within the memory clusters) initiates access to a data currently controlled by a first memory manager, and then based on the timer, a determination is made to identify whether the application has been migrated from the region of the first memory manager to the second memory manager, with data migration following.
Two obvious modifications can be identified: incorporating different storage areas across different nodes to provide a single clustered memory cache view to client applications, as well as incorporating a locality mechanism to provide an indication if applications have been relocated and indicate that associated data need to be migrated as well.  Such modifications 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Peterson’s clustered memory cache mechanism and locality policies for initiating migrations, as the ability to view the memories as a unified cluster and enable migration within the cluster allows for load balancing, see [0099], as well as optimizing the locality of resources based on where applications are executing.
The combination of Flynn, Jr. and Peterson still fails to teach wherein the container data within the local storage partition comprises a log of input/output operations executed by the containerized application.
While Flynn, Jr. tracks metadata needed to provide a checkpoint of the state of the application (Fig. 4, data storage M stores checkpoint metadata), this is not understood to be a log of the operations executed by the application.  Similarly, Peterson discloses a journal to store state information of the clustered memory cache, but this is not understood to read upon a log of operations. 
Earl’s disclosure is related to maintaining a distributed file system and in particular discusses replication of operations, and as such comprises analogous art.
As part of this disclosure, Earl discusses how an operational log is maintained to track transactions to be applied to a file system, see Abstract, [0006], where during a replication operation to copy a system to a remote system, the log of operation entries is transmitted to be applied, see [0071,00172].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Flynn, Jr’s checkpoint data with Earl’s operations log, as both elements are known in the art, and both serve to provide some version control and are utilized to ensure a consistent copy of application data is maintained in the remote copy.  As such, one of ordinary skill in the art would recognize the ability to utilize a log instead of checkpoint metadata and still expect Flynn, Jr’s relocation operations to be operational.
Regarding claim 3, the combination of Flynn, Jr., Peterson, and Earl teaches the computing node of claim 1, wherein the log is transferred via the global cache (Flynn, Jr’s relocation operation includes transmitting metadata to the remote node, see Fig. 8, step 850 and Earl’s operations log as cited in the claim 1 rationale incorporate a transmission of the log, see [0071,0072]; therefore, following the claim 1 rationale where the combination of Flynn, Jr. and Peterson transmits the application data via the global cache, this would necessarily also occur with the metadata/log data).
Regarding claim 5, the combination of Flynn, Jr., Peterson, and Earl teaches the computing node of claim 1, wherein the controller is to periodically transfer the data from the local storage partition to a network storage device (Flynn, Jr. Fig. 3 shows where updates to the primary volume where the application data is being stored are synchronously transferred to the secondary volume at the recovery site; as this recovery site is understood from Fig. 4 to be a remotely located node, then the processors must necessarily be communicatively coupled to 
Regarding claim 7, the combination of Flynn, Jr., Peterson, and Earl teaches the computing node of claim 1, and further teaches wherein a log of input/output operations executed by the containerized application is synchronously replicated at a respective local storage partition of the second computing node (Flynn, Jr. discusses replicating checkpoint data for the application to the second computing node, see Fig. 8, step 850; while the checkpoint data is in itself not the input/output operation log, the rationale of claim 1 provides for a substitution to incorporate an input/output log instead of the checkpoint data, and as such the combination teaches the limitation of the claim).
Regarding claim 8, Flynn, Jr. teaches a method (Fig. 8), comprising:
detecting, by a processor of a first computing node, a migration of containerized application to a second computing node ([0093] describes this method as being executed by processors; Fig. 2 shows multiple processors in a data system, where Figs. 1 and 4 show the application server/computing device implementing the system of Fig. 2; necessarily, performance of the relocation operation of an application of Fig. 8 requires detection of the operation; the application is disclosed to be containerized in [0009,0010]; Fig. 4 shows the application server of the computing node with the remote node where data is being copied to), wherein the processor is communicatively coupled with a memory having a local storage partition and with a storage network to provide long term persistent storage of data (Fig. 4, data storage A reading upon the local 
identifying, by the processor, locally stored data associated with the containerized application (Fig. 8, step 820 discloses a remote copy of application data; necessarily, this requires identification of what application data exists in the local node); 
transmitting, by the processor, the locally stored data to the second computing node (Fig. 8, step 820 remote copy of application data to the remote node).
Flynn fails to teach wherein a portion of the local storage partition is associated with portions of other local storage partitions to form a global cache and consequently where this transmission of the locally stored data occurs over a global cache formed by the local storage partitions on the first computing node and the second computing node without accessing the storage network for transfer of the container data. In addition, Flynn fails to teach where the container data maintained by the local storage partition comprises at least a log of input/output operations executed by the containerized application.
Peterson’s disclosure is related to providing a networked information handling system and as such comprises analogous art. 
As part of this disclosure, Peterson discloses a networked system in Fig. 1, where different nodes or computing systems each have a memory 24, which together collectively comprise a clustered memory cache, as well as where the network contains additional data stores and auxiliary stores.  Peterson further discusses the ability to migrate items within this clustered memory cache, see [0099], where there is explicitly not a mention of utilizing the data or auxiliary stores during this migration process,

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Peterson’s clustered memory cache mechanism and locality policies for initiating migrations, as the ability to view the memories as a unified cluster and enable migration within the cluster allows for load balancing, see [0099].
The combination of Flynn, Jr. and Peterson still fails to teach wherein the container data within the local storage partition comprises a log of input/output operations executed by the containerized application.
While Flynn, Jr. tracks metadata needed to provide a checkpoint of the state of the application (Fig. 4, data storage M stores checkpoint metadata), this is not understood to be a log of the operations executed by the application.  Similarly, Peterson discloses a journal to store state information of the clustered memory cache, but this is not understood to read upon a log of operations. 
Earl’s disclosure is related to maintaining a distributed file system and in particular discusses replication of operations, and as such comprises analogous art.
As part of this disclosure, Earl discusses how an operational log is maintained to track transactions to be applied to a file system, see Abstract, [0006], where during a replication operation to copy a system to a remote system, the log of operation entries is transmitted to be applied, see [0071,00172].

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Flynn, Jr’s checkpoint data with Earl’s operations log, as both elements are known in the art, and both serve to provide some version control and are utilized to ensure a consistent copy of application data is maintained in the remote copy.  As such, one of ordinary skill in the art would recognize the ability to utilize a log instead of checkpoint metadata and still expect Flynn, Jr’s relocation operations to be operational.
Regarding claim 11, the combination of Flynn, Jr., Peterson, and Earl teaches the method of claim 9, further comprising:
transmitting, by the processor, the log to the second computing node ((Flynn, Jr’s relocation operation includes transmitting metadata to the remote node, see Fig. 8, step 850 and Earl’s operations log as cited in the claim 9 rationale incorporate a transmission of the log, see [0071,0072]).
Flynn, Jr. and Peterson fails to teach the method further comprising:
continuously updating, by the processor, the log on the first computing node when changes occur in the log at the second computing node.
As part of Earl’s operations log, Earl discloses the ability to replicate files between sites bi-directionally, see [0073], with a caveat that the operations do not conflict. Earl’s system achieves this by allocating new file ID’s from different pools as well as including ownership request/grant operations within the operations log.

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Earl’s bidirectional migration of files and replicating operations with Flynn, Jr’s system, as this bidirectional migration can ensure that any changes made to the application at the remote site can be shadowed back to the local site for consistency of the application state. 
Regarding claim 12, the combination of Flynn, Jr., Peterson, and Earl teaches the method of claim 8, but Flynn, Jr. fails to teach wherein the computing node and the second computing node are associated with a common host operating system.
As part of Peterson’s disclosure, “The information handling system may include one or more operating systems,” [0003], where the operating system is understood to view all the storage resources as a single unit, see [0022].
An obvious modification can be identified: incorporating the system into a single operating system.  Such a modification reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the system into a single operating system across all the nodes, as this allows for a unified view of the resources available to clients via the clustered memory cache.
Regarding claim 13, the combination of Flynn, Jr., Peterson, and Earl teaches the method of claim 8, but Flynn, Jr. fails to teach the method further comprising:
identifying, by the processor, files associated with the containerized application in a distributed file system of the first computing node; and 
transmitting, by the processor, the files associated with the containerized application to a distributed file system of the second computing node.
As part of Peterson’s disclosure, the information handling system includes resources such as a file system, [0003], where the file system may be stored in a store (Fig. 1, auxiliary store 50, see [0028]), and the different files are cached in the memory nodes.  In addition, the applications themselves can refer to different files, see [0111, 0113].
An obvious combination can be identified: combining Peterson’s use of a file system with the distributed memory/migration system as identified in claim 8. Such a combination reads upon the claim, as the earlier discussion of claim 8 identifies where Flynn, Jr. identifies and transmits data related to the containerized application; this combination simply incorporates the disclosure and rationale where files can be a form of data associated with the containerized application for migration.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine Peterson’s file system with the Flynn, Jr. system, as modified by Peterson.  Both elements are known in the art, and as Peterson’s disclosure discusses how the file system operates with the information handling system, including discussion on how applications can request files/interact with the file system, then one of 
Regarding claim 14, the combination of Flynn, Jr., Peterson, and Earl teaches the method of claim 8, further comprising:
transferring, by the processor, the locally stored data to a distributed file system of the first computing node periodically (Flynn, Jr., Fig. 3 shows where updates to the primary volume where the application data is being stored are synchronously transferred to the secondary volume at the recovery site; as discussed in [0066], this consistency is provided continuously, meaning every write is shadowed to the remote site; consequently, this data transfer occurs whenever writes occur, or from time to time).
Regarding claim 15
instructions to execute the input/output request in a local storage of the computing node (Fig. 3, writing data to a primary volume, where Fig. 4 shows the primary volume of the application site as the application server where the application is running); 
instructions to detect movement of the containerized application to a second computing node (Fig. 8, relocation operation of the application, necessarily there must be a detection of the operation or request for the relocation operation); and 
instructions to transfer the input/output request that are executed in the local storage to the second computing node (Fig. 8, step  820 copying application data, which necessary includes any writes that occurred, to the  remote node).
Flynn, Jr. fails to teach 
instructions to intercept an input/output request of a containerized application in a log stored in a local cache of the computing node in the local storage partition, wherein the local storage partition is associated with portion of other local storage partitions in one or more remote computing nodes comprising at least a second computing node to form a global cache, the local cache log to maintain container data comprising at least input/output operations executed by the containerized application. 
Consequently, Flynn, Jr. also fails to teach where the log is transferred, as well as the transfer of the log and input/output request occur via the global cache without accessing the storage network for transfer of the container data.  
Peterson’s disclosure is related to providing a networked information handling system and as such comprises analogous art. 

An obvious modifications can be identified: incorporating different storage areas across different nodes to provide a single clustered memory cache view to client applications.  Such a modification read upon the global cache as well as the migration of data via the global cache without the use of the storage network.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate Peterson’s clustered memory cache mechanism and locality policies for initiating migrations, as the ability to view the memories as a unified cluster and enable migration within the cluster allows for load balancing, see [0099].
The combination of Flynn, Jr. and Peterson still fails to teach the interception of the input/output request in a log and consequently the transfer of the log.
While Flynn, Jr. tracks metadata needed to provide a checkpoint of the state of the application (Fig. 4, data storage M stores checkpoint metadata), this is not understood to be a log of the operations executed by the application.  Similarly, Peterson discloses a journal to store state information of the clustered memory cache, but this is not understood to read upon a log of operations.

As part of this disclosure, Earl discusses how an operational log is maintained to track transactions to be applied to a file system, see Abstract, [0006], where during a replication operation to copy a system to a remote system, the log of operation entries is transmitted to be applied, see [0071,00172].
An obvious substitution can be identified: instead of maintaining checkpoint metadata to maintain a state of an application, utilizing a log of operations.  Such a modification reads upon the limitation of the claim, as this substitution would necessitate that Flynn, Jr.’s copying of metadata to the remote node would instead be copying the operations log to the remote node.  Further, utilizing an operation log reads upon the interception of the input/output requests, as recording the operations in a log necessarily requires interception of requests for identification. 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to substitute Flynn, Jr’s checkpoint data with Earl’s operations log, as both elements are known in the art, and both serve to provide some version control and are utilized to ensure a consistent copy of application data is maintained in the remote copy.  As such, one of ordinary skill in the art would recognize the ability to utilize a log instead of checkpoint metadata and still expect Flynn, Jr’s relocation operations to be operational.
Regarding claim 16
Regarding claim 17, the combination of Flynn, Jr., Peterson, and Earl teaches the non-transitory computer readable storage medium of claim 15, and Flynn, Jr. teaches the storage medium further comprising:
instructions to periodically perform a destaging process to move the input/output request that is executed in the local storage to a networked storage device (Fig. 3 shows where updates to the primary volume where the application data is being stored are synchronously transferred to the secondary volume at the recovery site; as discussed in [0066], this consistency is provided continuously, meaning every write is shadowed to the remote site; consequently, this data transfer occurs whenever writes occur, or from time to time).
Regarding claim 18, the combination of Flynn, Jr., Peterson, and Earl teaches the non-transitory computer readable storage medium of claim 15, and Flynn, Jr. further teaches wherein the input/output request is initially intended for a networked storage device (the local storage device of the computing node may be connected indirectly via a network, see [0047]).
Regarding claim 19, the combination of Flynn, Jr., Peterson, and Earl teaches the non-transitory computer readable storage medium of claim 15, wherein the log is continuously transferred to the second computing node that serves as a replica node (Flynn Jr., Fig. 3 shows synchronous writes being conducted on the application; as [0064-0066] discloses a continuous data consistency by transferring the writes over, then necessarily the log of intercepted input/output requests from the rationale of claim 15 are being updated continuously).
Regarding claim 20, the combination of Flynn, Jr., Peterson, and Earl teaches the non-transitory computer readable storage medium of claim 15, but Flynn, Jr. fails to teach wherein 
Peterson’s disclosure is related to providing a networked information handling system and as such comprises analogous art. 
As part of this disclosure, Peterson discloses an information handling system in Fig. 1, where different nodes or computing systems each have a memory 24, which together collectively comprise a clustered memory cache.  Peterson further discusses the ability to migrate items within this clustered memory cache, see [0099].
As part of the discussion on identifying whether data items are cacheable, Peterson provides a list of factors, one of which is an application ID, see [0080].
An obvious combination can be identified: combining Peterson’s use of an application ID for data with the operations log of Earl, incorporated into Flynn, Jr.’s system.  Such a combination reads upon the limitation of the claim.
It would have been obvious to one of ordinary skill in the art to combine Peterson’s use of an application ID with the modified system of Flynn, Jr., as both elements are known in the art, and as one of ordinary skill in the art would recognize that providing operations with an associated application ID would help maintain data/metadata/the log of operations related to the application more easily by explicitly linking to the application.  As such, this combination would have a reasonable expectation to successfully operate.
Regarding claim 24, the combination of Flynn, Jr. Peterson, and Earl teaches the system of claim 1, wherein the controller intercepts at least one input/output request of the containerized application to support migration of the containerized application (as discussed in 
Regarding claim 25, the combination of Flynn, Jr., Peterson, Earl, and Frank teaches the system of claim 24, wherein the input/output request is initially intended for the storage network (following the claim 1 rationales, as the input/output requests are initially directed to the local location data storage A, then the input/output operations are originally intended for the storage that provides persistent storage for a single node).
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Flynn, Jr. in view of Peterson and Earl and further in view of Swildens et al. (US 2011/0191449)
Regarding claim 21, the combination of Flynn, Jr., Peterson, and Earl teaches the system of claim 1 but fails to teach wherein one of the remote computing nodes, based on a periodic time interval, coalesces data pertaining to more than one containerized application and corresponding log to a single node in the remote computing nodes. 
Swildens’ disclosure is related to a computer network featuring migration of files and data between servers, and as such comprises analogous art, as it’s in the same field of endeavor regarding a computing system over multiple nodes and migration of data between nodes.
As part of this disclosure, Swildens provides for the ability to periodically collect logs from all the servers into a centralized server, see [0121], where the data is then used for 
A couple obvious modifications can be identified: first to incorporate a periodic collection of logs for evaluation of application popularity, and then also migrating multiple applications to a single node.  Such modifications read upon the limitations of the claim, as the migration and collection of the logs are performed periodically, reading upon the periodicity of the coalescence, with the migration of data into a single server would read upon the coalescence of multiple applications’ data and logs into a single node.
It would have been obvious to one of ordinary skill in the art to incorporate Swildens’ periodic evaluation and migration of popular application data to a single node into Flynn, Jr’s modified system, as the ability to migrate popular application data to a single server would aid with optimizing resource locality based on how applications are executing, as discussed in the claim 1 rationale incorporating Peterson into Flynn, Jr. 
Claims 22 and 23 are rejected according to the same rationale of claim 21. 

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. 
Applicant focuses on Flynn, Jr., Peterson, and Earl in isolation, without considering the full combination of references.  In particular, applicant focuses on Flynn’s lack of a global cache, but then disregards Peterson’s disclosure because of a lack of consideration for applications, . 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Frank (US 9,648,134) provides for the ability to intercept requests for objects related to migration applications, with the ability to redirect requests to the source/destination based on the progress of the migration process.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  The amendments have brought elements of the dependent claims into the independent claims, as well as amending independent claim 15 to be closer in scope to the other independent claims and as such necessitated a change in the grounds of rejection.  A couple of the new claims also necessitated an additional reference.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON D HO whose telephone number is (469)295-9093.  The examiner can normally be reached on Mon-Thur 9:00-6:00 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571)272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/A.D.H./Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139